DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive. The Hattori and Ueda references still combine to teach the claims though the rejection has been modified due to amendment.
In response to applicant's arguments against the references individually found on page 9 of the Remarks, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has relied on the teaching in Ueda of a thin flexible battery as to why it should not be relied upon for its teaching of surface roughness. However, as shown in the modified rejection below, Hattori discloses a prismatic outer case with a sealing plate. As the primary reference, Hattori’s teaching of the prismatic outer case is sufficient to meet this limitation. Limitations associated with the case are not relied upon in Ueda. Instead, Ueda provides means and motivation for the roughness of the electrode. Both references pertain to batteries.
In response to applicant's argument on page 10 that Ueda addresses a problem associated with bending that is not relevant to Hattori, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Office has stated in the rejection that the teaching in Ueda of two different surface roughnesses pertains to the strength of adhesion and not problems associated with bending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2012/0028088 A1) in view of Ueda (US 2012/0202101 A1).
Hattori et al. teaches a method for producing a secondary battery that is a non-aqueous electrolyte secondary battery (see e.g. [0064], line 1) including a flat wound electrode body (see e.g. [0064], line 2) in which a positive electrode plate and a negative electrode plate are wound with a separator interposed therebetween (see e.g. [0064], lines 3-4), the negative electrode plate including a negative electrode core made of a copper foil or a copper alloy foil and a negative electrode active material mixture layer on each surface of the negative electrode core (see e.g. [0064], lines 10-14), the negative electrode core having a mixture layer-formed region where the negative electrode active material mixture layer is formed on each surface (see e.g. [0064], lines 10-14), and a negative electrode core-exposed portion where the negative electrode active material mixture layer is formed on neither of the surfaces (see e.g. [0062], lines 14-19, and 15 of Fig. 1A), the negative electrode core-exposed portion (see e.g. [0062], line 14) being wound at one end portion of the wound electrode body in a winding axis direction (see e.g. 15 of Fig. 1A), a current collector being connected by welding to an outer surface of the wound negative electrode core-exposed portion (see e.g. [0027], lines 6-11), the method comprising a step of forming the wound negative electrode core-exposed portion at one end portion in the winding axis direction (see e.g. 15 of Fig. 1A), 12 and a sealing plate 13 (paragraph 66).
Hattori fails to disclose that the copper foil has two different surface roughnesses. Ueda—in an invention for a battery with copper foil electrode that can be wound—discloses copper foil with different surface roughness on each side such that the Rz of the outer surface is 0.4 to 10 microns and the inner surface is 0.05 to 0.3 microns and thus the difference between the two is 0.6 or more so as to improve adhesion strength (paragraph 31). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a copper foil in Hattori that has a roughness differential between its two surfaces within the claimed range so as to allow for adhesion of the active material without the deleterious consequences associated with higher or lower Rz values as suggested by Ueda.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725